Exhibit 10.1

 

FIFTH AMENDMENT TO CREDIT AGREEMENT

 

This Fifth Amendment to Credit Agreement (this “Fifth Amendment”) is made as of
this 18th day of August, 2010 by and among:

 

THE CHILDREN’S PLACE RETAIL STORES, INC., a Delaware corporation, for itself and
as agent (in such capacity, the “Lead Borrower”) for the other Borrowers party
hereto;

 

the BORROWERS party hereto;

 

the GUARANTORS party hereto;

 

the LENDERS party hereto; and

 

WELLS FARGO RETAIL FINANCE, LLC, as Administrative Agent, Collateral Agent, and
Swing Line Lender.

 

BACKGROUND:

 

Reference is made to that certain Credit Agreement (as amended, modified,
supplemented or restated and in effect from time to time, the “Credit
Agreement”) dated as of July 31, 2008 by and among (i) the Borrowers, (ii) the
Guarantors, (iii) the Lenders, and (iv) Wells Fargo Retail Finance, LLC, as
Administrative Agent, Collateral Agent, and Swing Line Lender.  The Loan
Parties, the Agents, and the Lenders desire to amend certain terms and
conditions of the Credit Agreement as set forth herein.  Accordingly, it is
hereby agreed as follows:

 

1.                                       Definitions.  All capitalized terms
used herein and not otherwise defined shall have the same meaning herein as in
the Credit Agreement.

 

2.                                       Amendments to Article I.  The
provisions of Article I of the Credit Agreement are hereby amended as follows:

 

(a)                                  The definition of “Payment Conditions” in
Article I of the Credit Agreement is deleted in its entirety and replaced with
the following:

 

“Payment Conditions” means:

 

(a)           at the time of determination with respect to any payment or
prepayment of Indebtedness, that (i) no Default or Event of Default has occurred
and is continuing or would arise as a result of making such payment or
prepayment, and (ii) at least five (5) days prior to making such payment or
prepayment, the Lead Borrower shall have provided to the Administrative Agent a
certificate signed by a Responsible Officer of the Lead Borrower, in form and
substance reasonably satisfactory to the Administrative Agent, certifying that
(A)

 

1

--------------------------------------------------------------------------------


 

in the case of any payment or prepayment of Indebtedness in an aggregate amount
not to exceed $20,000,000 in any Fiscal Year, Excess Availability immediately
prior to, and projected pro forma Excess Availability (measured as of the end of
each Fiscal Month) for the six Fiscal Months immediately following, and after
giving effect to, such payment or prepayment shall be equal to or greater than
$50,000,000, (B) in the case of any payment or prepayment of Indebtedness in an
aggregate amount in excess of $20,000,000 in any Fiscal Year, the sum of Excess
Availability plus Cash on Hand immediately prior to, and the sum of projected
pro forma Excess Availability plus projected pro forma Cash on Hand (in each
case, measured as of the end of each Fiscal Month) for the twelve Fiscal Months
immediately following, and after giving effect to, such payment or prepayment
shall be equal to or greater than $75,000,000, and (C) the Loan Parties, on a
Consolidated basis, are, and will continue to be, Solvent after giving effect to
such payment or prepayment; and

 

(b)           at the time of determination with respect to any Stock Repurchase
Transaction, that (i) no Default or Event of Default has occurred and is
continuing or would arise as a result of entering into such Stock Repurchase
Transaction, and (ii) at least five (5) days prior to entering into such Stock
Repurchase Transaction (or, in the case of a Stock Repurchase Transaction
consisting of a series of related transactions, at least five (5) days prior to
the commencement of the first in the series of such transactions), the Lead
Borrower shall have provided to the Administrative Agent a certificate signed by
a Responsible Officer of the Lead Borrower, in form and substance reasonably
satisfactory to the Administrative Agent, certifying that (A) Excess
Availability immediately prior to, and projected pro forma Excess Availability
(measured as of the end of each Fiscal Month) for the twelve Fiscal Months
immediately following, and after giving effect to, such Stock Repurchase
Transaction shall be equal to or greater than twenty-five percent (25%) of the
Revolving Credit Ceiling, and (B) the Consolidated Fixed Charge Coverage Ratio
immediately prior to, and the projected pro forma Consolidated Fixed Charge
Coverage Ratio (measured as of the end of each Fiscal Month) for the twelve
Fiscal Months immediately following, and after giving effect to, such Stock
Repurchase Transaction, shall be equal to or greater than 1.00:1.0.  Prior to
undertaking any Stock Repurchase Transaction, the Lead Borrower shall have
delivered to the Administrative Agent forecasts prepared in good faith by
management of the Lead Borrower of Consolidated balance sheets, statements of
income or operations and cash flows, and Excess Availability projections on a
Fiscal Month basis for the immediately following twelve Fiscal Months, which
projected financial information shall give due consideration to results for
prior Fiscal Months, shall give effect to the proposed Stock Repurchase
Transaction and shall be in a form and based upon assumptions reasonably
satisfactory to the Administrative Agent.

 

2

--------------------------------------------------------------------------------


 

(b)                                 The following new definitions are hereby
added to Article I of the Credit Agreement in appropriate alphabetical order:

 

(i)                                     “Consolidated EBITDA” means, at any date
of determination, an amount equal to Consolidated Net Income of the Lead
Borrower and its Subsidiaries on a Consolidated basis for the most recently
completed Measurement Period, plus (a) the following to the extent deducted in
calculating such Consolidated Net Income: (i) Consolidated Interest Charges,
(ii) the provision for federal, state, local and foreign income Taxes, (iii)
depreciation and amortization expense, (iv) non-cash stock-based compensation
expense and (v) other non-recurring expenses reducing such Consolidated Net
Income which do not represent a cash item in such period or any future period
(in each case of or by Lead Borrower and its Subsidiaries for such Measurement
Period), minus (b) the following to the extent included in calculating such
Consolidated Net Income: (i) federal, state, local and foreign income tax
credits and (ii) all non-cash items increasing Consolidated Net Income (in each
case of or by the Lead Borrower and its Subsidiaries for such Measurement
Period), all as determined on a Consolidated basis in accordance with GAAP.

 

(ii)                                  “Consolidated Fixed Charge Coverage Ratio”
means, at any date of determination, the ratio of (a) (i) Consolidated EBITDA
minus (ii) Capital Expenditures, minus (iii) the aggregate amount of federal,
state, local and foreign income Taxes paid in cash to (b) the sum of (i) Debt
Service Charges plus (ii) the aggregate amount of all Restricted Payments made
in cash, in each case, of or by the Lead Borrower and its Subsidiaries for the
most recently completed Measurement Period, all as determined on a Consolidated
basis in accordance with GAAP.

 

(iii)                               “Consolidated Group” means the Lead Borrower
and its Subsidiaries which are Consolidated for financial reporting purposes in
accordance with GAAP.

 

(iv)                              “Consolidated Interest Charges” means, for any
Measurement Period, the sum of (a) all interest, premium payments, debt
discount, fees, charges and related expenses in connection with borrowed money
(including capitalized interest) or in connection with the deferred purchase
price of assets, in each case to the extent treated as interest in accordance
with GAAP, including, without limitation, all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing and net costs under Swap Contracts, but excluding any non-cash or
deferred interest financing costs, and (b) the portion of Capital Lease
Obligations with respect to such period that is treated as interest in
accordance with GAAP, in each case of or by the Lead

 

3

--------------------------------------------------------------------------------


 

Borrower and its Subsidiaries for the most recently completed Measurement
Period, all as determined on a Consolidated basis in accordance with GAAP.

 

(v)                                 “Consolidated Net Income” means, as of any
date of determination, the net income of the Lead Borrower and its Subsidiaries
for the most recently completed Measurement Period, all as determined on a
Consolidated basis in accordance with GAAP; provided, however, that there shall
be excluded (a) extraordinary gains and extraordinary losses for such
Measurement Period, (b) any income (or loss) included in the Consolidated net
income of the Lead Borrower during such Measurement Period in which any other
Person has a joint interest, except to the extent actually paid in cash to the
Lead Borrower or any of its Subsidiaries during such period, (c) with respect to
any Person which was not a member of the Consolidated Group throughout such
Measurement Period, the income (or loss) of such Person accrued prior to the
date it became a member of the Consolidated Group, and (d) the income of any
Subsidiary of the Lead Borrower during such Measurement Period to the extent
that such Subsidiary is prohibited by its Organization Documents or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to such Subsidiary from making a Restricted Payment in
cash during such Measurement Period, except that the Lead Borrower’s equity in
any net loss of any such Subsidiary for such Measurement Period shall be
included in determining Consolidated Net Income.

 

(vi)                              “Debt Service Charges” means, for any
Measurement Period, the sum of (a) Consolidated Interest Charges paid or
required to be paid for such Measurement Period, plus (b) principal payments
made or required to be made on account of Indebtedness (excluding the
Obligations but including, without limitation, Capital Lease Obligations) for
such Measurement Period, in each case of or by the Lead Borrower and its
Subsidiaries for such Measurement Period, all as determined on a Consolidated
basis in accordance with GAAP.

 

(vii)                           “Measurement Period” means, at any date of
determination, the most recently completed trailing twelve (12) Fiscal Months.

 

(viii)                        “Stock Repurchase Transaction” has the meaning
provided in Section 7.06(c).

 

3.                                       Amendment to Article VII.  The
provisions of Section 7.06, “Restricted Payments”, are hereby amended by
deleting subparagraph (c) in its entirety and inserting the following in its
place:

 

4

--------------------------------------------------------------------------------


 

“(c)         the Lead Borrower may repurchase its capital stock in any
transaction or series of related transactions which are part of a common plan
completed on or at any time within sixty (60) days after the commencement
thereof (each, a “Stock Repurchase Transaction”) so long as the Payment
Conditions are satisfied;”

 

4.                                       Ratification of Loan Documents; Waiver
of Claims.

 

(a)                                  Except as otherwise expressly provided
herein, all terms and conditions of the Credit Agreement and the other Loan
Documents remain in full force and effect.  The Loan Parties hereby ratify,
confirm, and reaffirm that all representations and warranties of the Loan
Parties contained in the Credit Agreement or any other Loan Document are true
and correct in all material respects on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date.

 

(b)                                 Each of the Loan Parties hereby acknowledges
and agrees that there is no basis or set of facts on the basis of which any
amount (or any portion thereof) owed by the Loan Parties under the Loan
Documents could be reduced, offset, waived, or forgiven, by rescission or
otherwise; nor is there any claim, counterclaim, offset, or defense (or other
right, remedy, or basis having a similar effect) available to the Loan Parties
with regard thereto; nor is there any basis on which the terms and conditions of
any of the Obligations could be claimed to be other than as stated on the
written instruments which evidence such Obligations.

 

(c)                                  Each of the Loan Parties hereby
acknowledges and agrees that it has no offsets, defenses, claims, or
counterclaims against the Agents or any Lender, or any of their respective
affiliates, predecessors, successors, or assigns, or any of their respective
officers, directors, employees, attorneys, or representatives, with respect to
the Obligations, or otherwise, and that if the any Loan Party now has, or ever
did have, any offsets, defenses, claims, or counterclaims against the Agents or
any Lender, or their respective affiliates, predecessors, successors, or
assigns, or their respective officers, directors, employees, attorneys, or
representatives, whether known or unknown, at law or in equity, from the
beginning of the world through this date and through the time of execution of
this Fifth Amendment, all of them are hereby expressly WAIVED, and the each of
the Loan Parties hereby RELEASES the Agents and each Lender and their respective
officers, directors, employees, attorneys, representatives, affiliates,
predecessors, successors, and assigns from any liability therefor.

 

5.                                       Conditions to Effectiveness.  This
Fifth Amendment shall not be effective until each of the following conditions
precedent has been fulfilled to the reasonable satisfaction of the
Administrative Agent:

 

5

--------------------------------------------------------------------------------


 

(a)                                  The Administrative Agent shall have
received counterparts of this Fifth Amendment duly executed and delivered by
each of the parties hereto.

 

(b)                                 All corporate and shareholder action on the
part of the Loan Parties necessary for the valid execution, delivery and
performance by the Loan Parties of this Fifth Amendment shall have been duly and
effectively taken and evidence thereof reasonably satisfactory to the
Administrative Agent shall have been provided to the Administrative Agent.

 

(c)                                  After giving effect to this Fifth
Amendment, no Default or Event of Default shall have occurred and be continuing.

 

6.                                       Miscellaneous.

 

(a)                                  This Fifth Amendment may be executed in
several counterparts and by each party on a separate counterpart, each of which
when so executed and delivered shall be an original, and all of which together
shall constitute one instrument.  Delivery of an executed counterpart of a
signature page to this Fifth Amendment by telecopy or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Fifth Amendment.

 

(b)                                 This Fifth Amendment expresses the entire
understanding of the parties with respect to the transactions contemplated
hereby.  No prior negotiations or discussions shall limit, modify, or otherwise
affect the provisions hereof.

 

(c)                                  Any determination that any provision of
this Fifth Amendment or any application hereof is invalid, illegal or
unenforceable in any respect and in any instance shall not affect the validity,
legality, or enforceability of such provision in any other instance, or the
validity, legality, or enforceability of any other provisions of this Fifth
Amendment.

 

(d)                                 The Loan Parties represent and warrant that
they have consulted with independent legal counsel of their selection in
connection with this Fifth Amendment and are not relying on any representations
or warranties of the Agents or the Lenders or their counsel in entering into
this Fifth Amendment.

 

(e)                                  The Loan Parties shall pay all reasonable
costs and expenses of the Agents (including, without limitation, reasonable
attorneys’ fees) in connection with the preparation, negotiation, execution, and
delivery of this Fifth Amendment and related documents.  The Loan Parties hereby
acknowledge and agree that the Administrative Agent may charge the Loan Account
to pay such costs and expenses.

 

6

--------------------------------------------------------------------------------


 

(f)                                    THIS FIFTH AMENDMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

[Signature Pages Follow]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have hereunto caused this Fifth Amendment to be
executed and their seals to be hereto affixed as of the date first above
written.

 

 

THE CHILDREN’S PLACE RETAIL STORES, INC., as Lead Borrower and as a Borrower

 

 

 

 

By:

/s/ Susan J. Riley

 

Name:

Susan J. Riley

 

Title:

Executive Vice President, Finance & Administration

 

 

 

 

 

 

 

THE CHILDREN’S PLACE SERVICES COMPANY, LLC, as a Borrower

 

 

 

By:

/s/ Susan J. Riley

 

Name:

Susan J. Riley

 

Title:

Executive Vice President

 

 

 

 

 

 

 

THE CHILDRENSPLACE.COM, INC., as a Guarantor

 

 

 

By:

/s/ Adrienne Urban

 

Name:

Adrienne Urban

 

Title:

Treasurer

 

 

 

 

 

 

 

THE CHILDREN’S PLACE (VIRGINIA), LLC, as a Guarantor

 

 

 

By:

/s/ Susan J. Riley

 

Name:

Susan J. Riley

 

Title:

President

 

S-1

--------------------------------------------------------------------------------


 

 

THE CHILDREN’S PLACE CANADA HOLDINGS, INC., as a Guarantor

 

 

 

By:

/s/ Susan J. Riley

 

Name:

Susan J. Riley

 

Title:

President

 

S-2

--------------------------------------------------------------------------------


 

 

WELLS FARGO RETAIL FINANCE, LLC,

 

as Administrative Agent, Collateral Agent, Swingline Lender and as a Lender

 

 

 

 

By:

/s/ Michele Ayou

 

Name:

Michele Ayou

 

Title:

Vice President

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

By:

/s/ Kathleen Dimock

 

Name:

Kathleen Dimock

 

Title:

Managing Director

 

 

 

 

 

 

 

HSBC BUSINESS CREDIT (USA) INC.,

 

as a Lender

 

 

 

 

By:

/s/ Kysha A. Pierre-Louis

 

Name:

Kysha A. Pierre-Louis

 

Title:

Vice President

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as a Lender

 

 

 

 

By:

/s/ Nisha Gupta

 

Name:

Nisha Gupta

 

Title:

Account Executive

 

S-3

--------------------------------------------------------------------------------